ORDER
PER CURIAM.
Appellant, Andrew Kieffer (“movant”) appeals from the judgment of the Circuit Court of St. Louis County, dismissing his motion pursuant to Rule 74.06(b) to set aside a judgment. In the original proceeding, the trial court enforced a settlement agreement between movant and respondent, Nancy Kieffer (“respondent”). Mov-ant appealed to this court, and we affirmed in Kieffer v. Kieffer, 103 S.W.3d 164 (Mo.App. E.D.2003). Movant then filed a motion to set aside the judgment pursuant to Rule 74.06(b)(5), arguing that it was no longer equitable to enforce the judgment. The motion court dismissed the motion for lack of jurisdiction.1
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purposes, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.

. Movant's motion to strike is hereby denied.